Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US Pat. No. 9076103) in view of Ikemoto (US Pat. No. 7788425) and in further view of Ross (US Pub. No. 20150228127).
Referring to claim 1, Matsuda discloses a device diagnostic web system including an information processing apparatus that executes a web browser (the application 123 includes a browser 331), and a device (device 123, fig. 3), wherein: 
the information processing apparatus comprises (apparatus of fig. 2): 
a memory storing instructions (memory 204, fig. 2); and  
 browser on which whether or not a web application executed in the web browser (browser 331, fig. 3).
Ikemoto, discloses what Matsuda lacks, the web browser is to be permitted to access (Register devices to be permitted 404, fig. 8) the device is confirmed after the information processing apparatus and the device are connected via USB or Bluetooth (USB 406, fig. 9).
Matsuda and Ikemoto are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Matsuda and Ikemoto before him or her, to modify the system of Matsuda to include the device restriction program of Ikemoto. 
	The suggestion/motivation for doing so would have been to provide user with data security. 
Therefore, it would have been obvious to combine Ikemoto with Matsuda to obtain the invention as specified in the instant claim(s).

	
Ross, discloses what Matsuda lacks, acquire device information from the device in accordance with a script corresponding to the web application permitted via the confirmation screen (vehicle identification number (VIN), para. 0027); and 
wherein the web application provides a function for diagnosing the device (diagnostics 260, fig. 5) by using the acquired device information.   

Matsuda and Ross are analogous art because they are from the same field of endeavor in the input and output field. 

	The suggestion/motivation for doing so would have been to provide device diagnostic to improve device operability. 
Therefore, it would have been obvious to combine Ross with Matsuda to obtain the invention as specified in the instant claim(s).

As to claim 2, Ross discloses the device diagnostic web system according to claim 1, wherein the instructions stored in the memory (memory 250, fig. 5) cause the information processing apparatus (processor 230, fig. 5) to write data in the device in accordance with the script corresponding to the web application in response to an operation of a diagnostic screen provided by the function for diagnosing the device (diagnostics 260, fig. 5).  

As to claim 3, Ross discloses the device diagnostic web system according to claim 2, wherein a user's authority is determined in accordance with the script corresponding to the web application, and the diagnostic screen is provided in accordance with the determined user's authority (User interface 540, fig. 5).  

As to claim 4, Ross discloses the device diagnostic web system according to claim 1, wherein the instructions stored in the memory cause the information processing apparatus to confirm whether or not the web application is to be permitted to access the device by an operation on the device (register device to be permitted 404, fig. 8).  



As to claim 6, Matsuda discloses the device diagnostic web system according to claim 1, wherein the instructions stored in the memory cause the information processing apparatus to transmit a part or all of the information included in a diagnostic information to the web application server and makes the web application server store the information (database 321, fig. 3). 

Claims 7 and 8 recite the corresponding limitation of claim 1. Therefore, they are rejected accordingly.

Conclusion 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lethe (US Pat. No. 7712131) discloses diagnostic software. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184